appeal in Docket No. 64929 and transfer to Docket No. 65465 all

                      documents filed or received in Docket No. 64929.

                                  It is so ORDERED.




                                                        Hardesty


                                                                              J.




                                                        Cherry



                      cc: Hon. James M. Bixler, District Judge
                           Peni Pauesi Pele
                           Attorney General/Carson City
                           Clark County District Attorney
                           Clark County Public Defender
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    i4Bixo